NUMBER 13-14-00333-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


 IN RE ESTEBAN MIGUEL GUERRA AND NADIA HERLINDA GUERRA


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

      Before Chief Justice Valdez and Justices Perkes and Longoria
                    Memorandum Opinion Per Curiam1

        On June 17, 2014, relators Esteban Miguel Guerra and Nadia Herlinda Guerra filed

a petition for writ of mandamus seeking to set aside an order compelling arbitration.

Relators also requested emergency temporary relief to stay the arbitration proceedings.

This Court granted the request for temporary relief, ordered all arbitration proceedings to

be stayed, and requested the real party in interest, the Honorable Rolando Cantu, to file

a response to the petition for writ of mandamus. On June 30, 2014, the real party filed

his response to the petition for writ of mandamus.


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
       Mandamus is appropriate when the relator demonstrates that the trial court clearly

abused its discretion and the relator has no adequate remedy by appeal. In re Reece,

341 S.W.3d 360, 364 (Tex. 2011) (orig. proceeding); In re Prudential Ins. Co. of Am., 148
S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). The relator has the burden of

establishing both prerequisites to mandamus relief, and this burden is a heavy one. In re

CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003) (orig. proceeding).

       A trial court clearly abuses its discretion if it reaches a decision that is so arbitrary

and unreasonable that it amounts to a clear and prejudicial error of law or if it clearly fails

to analyze the law correctly or apply the law correctly to the facts. In re Cerberus Capital

Mgmt., L.P., 164 S.W.3d 379, 382 (Tex. 2005) (orig. proceeding) (per curiam). The

adequacy of an appellate remedy must be determined by balancing the benefits of

mandamus review against the detriments. In re Team Rocket, L.P., 256 S.W.3d 257, 262

(Tex. 2008) (orig. proceeding). Because this balance depends heavily on circumstances,

it must be guided by the analysis of principles rather than the application of simple rules

that treat cases as categories. In re McAllen Med. Ctr., Inc., 275 S.W.3d 458, 464 (Tex.

2008) (orig. proceeding). We evaluate the benefits and detriments of mandamus review

and consider whether mandamus will preserve important substantive and procedural

rights from impairment or loss. In re Prudential Ins. Co. of Am., 148 S.W.3d at 136.

       Under previous law, mandamus was available to review orders either compelling

or denying arbitration under the FAA Act. See Freis v. Canales, 877 S.W.2d 283, 284

(Tex. 1994). However, in 2006, in order to ensure consistency between federal and state

procedures, the Texas Supreme Court held that mandamus was generally not available

to review orders compelling arbitration so that federal and state procedure would be

consistent. See In re Palacios, 221 S.W.3d 564, 565 (Tex. 2006) (orig. proceeding). In


                                               2
2009, the Texas Supreme Court reaffirmed this proposition and stated that mandamus is

“generally unavailable” to review orders compelling arbitration because petitioners can

“rarely” show that they lack an adequate remedy by appeal. In re Gulf Exploration, LLC,

289 S.W.3d 836, 841–42 (Tex.2009) (orig. proceeding). The supreme court explained

that generally the adequacy of an appellate remedy “depends on a careful balance of the

case-specific benefits and detriments of delaying or interrupting a particular proceeding”;

however, because both the federal and state arbitration acts specifically exclude

immediate review of orders compelling arbitration, “any balancing must tilt strongly

against mandamus review.” Id.

       The Court, having examined and fully considered the petition for writ of mandamus,

the response, and the applicable law, is of the opinion that relators have not met their

burden to obtain mandamus relief. Specifically, relators have not shown that they lack an

adequate remedy by appeal.        See In re Palacios, 221 S.W.3d at 565; In re Gulf

Exploration, LLC, 289 S.W.3d at 841–42; Frontera Generation Ltd. P'ship v. Mission

Pipeline Co., 400 S.W.3d 102, 114 (Tex. App.—Corpus Christi 2012, no pet.) (combined

appeal & orig. proceeding).      Accordingly, relators’ “Motion to Abate and Refer to

Mediation” is DENIED. The stay previously imposed by this Court is LIFTED. See TEX.

R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary relief is

effective until the case is finally decided.”). The petition for writ of mandamus is DENIED.

See id. 52.8(a).



                                                 PER CURIAM

Delivered and filed the
2nd day of July, 2014.



                                             3